DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 7-10 in the reply filed on 13 March 2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 March 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites “wherein the metal is any one of Nb, Cr, and Ta” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim and it is unclear if “the metal” refers to the “metal film” recited in line 2 of claim 7 or is an element added to the “magnesium alloy substrate” of claim 7 because a magnesium alloy is inherently a metal.  In the interest of advancing 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US PGPub. No. 2012/0148866).
Claim 7: Chang teaches a coated article that has good corrosion resistance (paragraph 0014).  The coated article includes a metal substrate, a transition coating, and a hard coating (paragraph 0009).  The metal substrate may be magnesium alloy, etc. (i.e. a corrosion-resistant magnesium alloy having a magnesium alloy substrate).  The transition coating is a chromium transition coating (i.e. a metal film) formed on a surface of the substrate (paragraph 0009) and may be formed by vacuum sputtering (i.e. the transition film is deposited on the substrate) (paragraph 0010).  The hard coating is a compound layer that includes silicon nitride and has an atomic percentage of silicon of about 30-40% and an atomic percentage of nitrogen of about 45-60% (i.e. Si3N4 as a compound of the hard coating would have been obvious to one of ordinary skill in the art due to the disclosure of silicon nitride) (paragraph 0012).  The hard coating is formed on the chromium transition coating (i.e. on the metal film) (paragraph 0009) and may be formed by vacuum sputtering (i.e. the hard coating is deposited on the transition coating) (paragraph 0012).
While not teaching a singular example of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art before the effective filing date as this is considered a 
Claim 8: Chang teaches a chromium transition coating (i.e. the metal film is Cr) (paragraph 0011).
Claims 9 and 10: Chang teaches where the thickness of the chromium transition coating (i.e. the metal film) may be about 200-400 nm (paragraph 0011) and the thickness of the hard coating (i.e. the Si3N4 film) may be about 0.8-1.5 µm (paragraph 0012).  The thicknesses disclosed by Chang are not overlapping the claimed ranges; however, as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented, and a coating having a different thickness (in this case, a greater thickness than the disclosure of Chang) would be considered to result in substantially identical function (i.e. providing corrosion resistance).  The courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP § 2144.04(IV)(A).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adams et al. (US PGPub. No. 2007/0116890) teaches a wear-resistant coating on a substrate surface wherein the substrate may be magnesium alloy, an intermediate layer may be chromium, tantalum, columbium (i.e. niobium), etc., and the coating may include silicon nitride.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784